Citation Nr: 1825402	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, to include whether the reduction of the rating from 100 percent to 60 percent, effective April 1, 2013, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the RO granted the Veteran's claim for entitlement to service connection for prostate cancer and assigned a 100 percent rating, effective August 10, 2011.  A September 2012 rating decision proposed to reduce the rating and a January 2013 rating decision reduced the rating to 60 percent, effective April 1, 2013.  Accordingly, the first issue on appeal is whether the January 2013 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The Veteran requested a hearing before the Board on his VA Form 9.  However, in a correspondence, he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending. 


FINDINGS OF FACT

1.  A rating decision proposing to reduce the Veteran's evaluation assigned for residuals of prostate cancer was issued in September 2012; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2.  In January 2013, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals from 100 percent to 60 percent, effective April 1, 2013. 

3.  At the time of the January 2013 rating decision, the medical evidence showed that the disability had improved, that the prostate cancer was in remission, following a successful radical prostatectomy.

4.  Since April 1, 2013, the Veteran has symptoms of urine leakage requiring the wearing of absorbent materials requiring more than four changes per day and the use of an appliance; however, there is no evidence of renal dysfunction resulting from the Veteran's resolved prostate cancer.


CONCLUSIONS OF LAW

1.  The reduction in the rating for prostate cancer residuals from 100 percent to 60 percent effective April 1, 2013, was proper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.1, 4.2 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for a rating in excess of 60 percent, from April 1, 2013, for residuals of prostate cancer have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.115b (2017), Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

Pursuant to Diagnostic Code 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date. See id.  

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure" refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) [hereinafter "Tatum II"].

Treatment records show that the Veteran had a radical prostatectomy in April 2012, and there are no notations of on-going treatment for prostate cancer or active cancer since the August 2012 VA examination.  As such, the Board finds that objective improvement in the Veteran's condition, in the form of discontinued treatment and the change in status of the Veteran's cancer to being in remission, has been shown.

Concerning the improvement in the ability to function in everyday life, the purposes of the 100 percent rating under Diagnostic Code 7528 is to provide a total rating to the Veteran during the course of treatment for malignant neoplasms, and the potentially debilitating effects thereof.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (providing that following a cessation of treatment a VA examination should be provided after six months to determine whether there should be a change in evaluation).  In this case, the August 2012 VA examination noted that the Veteran completed a radical prostatectomy in April 2012.  This examination also confirmed that the Veteran's prostate cancer was now in remission.  No current ongoing treatment for the cancer itself was noted.

The Board finds that the radical prostatectomy constitutes an improvement in the ability to function under the ordinary conditions of life and work.  While continued treatment for the Veteran's residuals of his cancer, specifically voiding dysfunction, is clearly documented in his medical treatment records and VA examinations, continued treatment for such residuals does not affect the appropriateness of the termination of the 100 percent rating prescribed under Diagnostic Code 7528 for malignant neoplasms.  Tatum II, 26 Vet. App. at 447-48.  As such, the Board finds that the successful radical prostatectomy resulted in improvement in the ability to function under the conditions of life and work.  Brown, 5 Vet. App. at 420-21.

In summary, the preponderance of the evidence supports a finding that the rating reduction for the Veteran's prostate cancer disability from 100 percent to 60 percent rating, effective April 1, 2013, was proper.  See 38 C.F.R. § 3.105 (e), 4.115a, 4.115b, Diagnostic Code 7528 (2002).  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For the reasons stated, the claim for a restoration of a 100 percent rating for prostate cancer is denied.

III. Increased Rating for Residuals of Prostate Cancer

The Veteran contends, without specificity, that he is entitled to a rating in excess of 60 percent for residuals of prostate cancer.

The Veteran's prostate cancer is rated under DC 7805.  Under Diagnostic Code 7528, a rating of 100 percent is warranted for a malignant neoplasm.  Id.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating.  Id.  If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction.  Id. which directs that prostate cancer be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

The Veteran's 60 percent rating is the maximum rating allowed under voiding dysfunction.  In order to be entitled to a higher rating than 60 percent, there must be evidence of renal dysfunction.  Specifically, renal dysfunction permits ratings up to 100 percent based on the facts.  However, there is no evidence of renal dysfunction equivalent to the next higher ratings of 80 percent or 100 percent.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  First, the Veteran has exclusively characterized his residuals of prostate cancer as a voiding dysfunction, as have the VA medical examiners and VA treatment records.  Accordingly, the Veteran's voiding dysfunction is the predominant dysfunction, and any residuals of prostate cancer that are present must be rated according to the rating criteria for voiding dysfunctions.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  A rating higher than 60 percent is not available under the evaluations for voiding dysfunctions. 38 C.F.R. § 4.115a, Voiding Dysfunctions. 

Finally, there is no competent lay or medical evidence showing that the Veteran has active neoplasms of the genitourinary system, with the September 2012 VA examiner specifically noting that the cancer was in remission.  As such, a 100 percent rating for malignant neoplasms of the genitourinary system under Diagnostic Code 7528 is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis on which to assign an evaluation in excess of 60 percent for the Veteran's residuals of prostate cancer.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As the preponderance of the evidence is against the claim, the benefit-of-the doubt rule is inapplicable.  For these reasons, the claim is denied.


ORDER

The reduction in rating of service-connected prostate cancer from 100 percent to 60 percent, effective April 1, 2013, was proper. 

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, from April 1, 2013, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


